EXHIBIT 99.1 F & M Bank Corp.News and Financials F & M BANK CORP. REPORTS 4TH QUARTER FINANCIAL RESULTS TIMBERVILLE, VA—January 27, 2012—F & M Bank Corp. (OTCBB: FMBM), parent company of Farmers & Merchants Bank, announces its financial results for the fourth quarter and twelve months ended December 31, 2011 and its recently declared fourth quarter dividend. Net income for the fourth quarter and fiscal year 2011 totaled $1.4 million and $4.7 million, respectively, compared to $1.1 million and $3.7 million, respectively, for the same periods in 2010.Other notable results for the quarter and year include: · net interest income of approximately $5.3 million and $20.0 million, respectively, compared to $4.9 million and $18.9 million, respectively, for the same periods of 2010; · net interest margin of 3.98% and 3.87%, respectively, compared to 3.89% and 3.77%, respectively for the same periods in 2010; · non-interest income ofapproximately $776 thousand and $3.2 million, respectively, compared to $888 thousand and $3.3 million, respectively, for the same periods of 2010; · non-interest expense ofapproximately $3.2 million and $12.9 million, respectively, compared to $3.1 million and $12.7 million, respectively, for the same periods of 2010; and · Net income per share of $1.91 in 2011 compared to $1.63 in 2010. Our non-performing loans totaled $14.8 million as of December 31, 2011, a decrease of approximately $1 million compared to December 31, 2010.Our provision for loan losses totaled $900 thousand for the fourth quarter and $4 million for the fiscal year 2011, compared to $1.2 million and $4.3 million, respectively, for the same periods in 2010.Our loan loss allowance increased to $6.9 million, or 1.54% of total loans held for investment at December 31, 2011, compared to $5.8 million, or 1.30% of total loans held for investment at December 31, 2010. Dean Withers, President and CEO, stated “We are very pleased to announce that in 2011 we achieved a 25% increase in net income and a 17% increase in net income per share. On January 19, 2012, our Board of Directors declared a fourth quarter dividend of $0.16 per share. This is a 6.67% increase over our previous dividends. The dividend will be paid on February 9, 2012, to shareholders of record as of January 30, 2012.” Highlights of the company’s financial performance are included below. F & M Bank Corp. is an independent, locally-owned, community bank holding company, offering a full range of financial services, through its subsidiary bank, Farmers & Merchants Bank’s nine banking offices in Rockingham, Shenandoah and Page Counties, Virginia. Additional information may be found by contacting us on the internet at www.farmersandmerchants.biz or by calling: (540)896-8941. This press release may contain “forward-looking statements” as defined by federal securities laws, which may involve significant risks and uncertainties. These statements address issues that involve risks, uncertainties, estimates and assumptions made by management, and actual results could differ materially from the results contemplated by these forward-looking statements. Factors that could have a material adverse effect on our operations and future prospects include, but are not limited to, changes in: interest rates, general economic conditions, legislative and regulatory policies, and a variety of other matters. Other risk factors are detailed from time to time in our Securities and Exchange Commission filings. Readers should consider these risks and uncertainties in evaluating forward-looking statements and should not place undue reliance on such statements. We undertake no obligation to update these statements following the date of this press release. SOURCE: F & M Bank Corp. CONTACT:
